PER CURIAM.
We reverse post-dissolution orders modifying the appellant’s visitation with her daughter as the record fails to reveal any change of circumstances warranting such a modification. See Buttermore v. Meyer, 559 So.2d 357, 359 (Fla. 1st DCA1990). We also reverse that part of the trial court’s order prohibiting appellant from attending the church that the appellee attends as the restriction is prohibited under the free exercise clause contained in Article I, Section 3 of the Florida Constitution and the first amendment to the federal constitution as applied to the states through the fourteenth amendment.
MINER, ALLEN and WEBSTER, JJ., concur.